DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	The amendment of 11 November 2021 has been entered in full.  Claims 1, 5, 14, 15, 23, and 29-32 are amended. Claims 4 and 8 are cancelled.  Claims 44 and 45 are added.
	Claims 2, 3, 6, 7, 35-43 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03 June 2021.
	Claims 1, 5, 9-34, 44, and 45 are under consideration in the instant application as they read upon the species of elected BCMA binding molecule sequences that correspond to “AB3” (see for instance, according to Kabat, SEQ ID NOs: 26, 102, 110, 39, 112, 49;; according to Chothia, SEQ ID NOs: 27, 31, 136, 138, 140, 49;; according to IMGT, SEQ ID NOs: 28, 54, 110, 162, 165, 51;; the light chain variable sequence of SEQ ID NO: 200 and the heavy chain variable sequence of SEQ ID NO: 224).

Withdrawn Objections and/or Rejections
1.	The objections to claims 1, 4, 5, and 8-34 as set forth at page 3 of the previous Office Action of 11 August 2021 are withdrawn in view of the amended and cancelled claims (11 November 2021).
2.	The rejections of claims 1, 4, 5, 8-24, 26-29, and 31-34 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as set forth at pages 3-6 of the previous Office Action withdrawn in view of the amended and cancelled claims (11 November 2021).  Please see remaining issue for claim 25 set forth below.

Claim Objections
1.	Claims 1, 15, 29, and 44 are objected to because of the following informalities: 
1a.	In claim 1, lines 4, 6, 9, and 12, each recitation of the word “sequences” should be amended to “sequence” (i.e., “…definition of a CDR-L1, CDR-L2 and CDR-L3 sequence[s]”.
1b.	In claim 15, line 2, the phrase “is capable of binding” should be amended to recite “binds”.
1c.	In claim 29, line 5, after the phrase “a scFv comprising”, the word “an” should be amended to recite “the”.
1d.	Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 25 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
2a.	Claim 25 is rejected as vague and indefinite for reciting the phrases/terms “CD3-1 to CD3-127” as the sole means of identifying the antigen-binding domain 2 (ABD2) CDR and/or scFv sequences.  The use of laboratory designations only to identify a particular antibody renders the claim indefinite because different laboratories may use the same laboratory designations to define completely distinct molecules. It is also well known in the art that molecule names can be altered, deleted, amended, or revised over time by inventors and authors. Hence, one of ordinary skill in the art and or competitors would be unable to discern the bounds of the claimed invention.  The basis for this rejection is set forth at page 5 (#2d) in the previous Office Action of 11 August 2021.
	It is noted that in the Response of 11 November 2021, Applicant addressed this issue for claim 29 (top of page 10 and amended claim 29).  However, Applicant did not address the issue for claim 25.

2b.	New claim 45 is rejected as being indefinite because it is not clear what claim it depends from.  Claim 45 only recites “[t]he BCMA binding molecule for use in treating a B-cell malignancy, wherein the BCMA expressing B-cell malignancy is multiple myeloma.  Therefore, the metes and bounds of the claim cannot be determined.


Maintained Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the “AB3” BCMA binding molecule (elected species of sequences) for use as a medicament for treating multiple myeloma and for use in treating multiple myeloma, does not reasonably provide enablement for the BCMA binding molecule for use as a medicament or for use in treating a BCMA expressing B-cell malignancy.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  The basis for this rejection is set forth for claims 31 and 32 at pages 5-9 of the previous Office Action of 11 August 2021 and is reiterated herein below for convenience. 
	Claim 31 is directed to the BCMA binding molecule of claim 1 for use as a medicament for treating a BCMA expressing B-cell malignancy.  Claim 32 recites the BCMA binding molecule of claim 1 for use in treating a BCMA expressing B-cell malignancy.  
	The specification of the instant application teaches that the BCMA binding molecules of the disclosure can be used in the treatment of any disease associated with BCMA expression (page 229, [0637-0641]).  The specification continues to disclose that the BCMA binding molecule may treat a plethora of different cancers and cancer-related disorders (page 230-234).  
	It is noted that the Examiner has interpreted the phrases “for use a medicament” and “for use in treating a disease or disorder associated with expression of BCMA” in instant claims 31 and 32, respectively, as intended uses of the claimed AB3 BCMA binding molecules.  The specification does not provide a specific definition for the term “medicament”.  However, a definition of “medicament” by Merriam-Webster online dictionary defines “medicament” as a substance used for therapy and synonyms include medicine, drug, and pharmaceutical (see attached reference, www.merriam-webster.com/dictionary/medicament (accessed 05 August 2021)).  The state of the art teaches that the BCMA receptor is elevated in numerous hematologic B-cell malignancies, including multiple myeloma (Tai et al., Blood 127(25): 3225-3236, 2016; Rossi et al., Target Oncol 13(3): 287-308, 2018 (page 299, columns 12); Dogan et al., Blood Cancer J 10: 73, 2020 (see Table 3; page 12, last paragraph); Lee et al. Brit J Haematol 174: 911-922, 2016).  However, the prior art also discloses that common variable immunodeficiency (CVID), a heterogeneous group of diseases characterized by hypogammaglobulinemia, is associated with decreased BCMA expression (Ansari et al., Ped Allergy Immunol Pulmonol 30(1): 7-13, 2017).  Thus, the state of the art and the instant specification provide a nexus associated with the expression of BCMA are amenable to treatment with the BCMA binding molecule of claim 1.  The specification does not provide a specific definition for the phrase "associated with the expression of BCMA", and thus, the Examiner has interpreted the phrase as encompassing diseases/conditions that are associated with increased or decreased expression of BCMA.  There are no methods or working examples that indicate the elected “AB3” BCMA binding molecule of the instant claims treats any diseases or conditions associated with decreased BCMA levels and one skilled in the art would not be able to predict that administration of the BCMA binding molecule would treat such diseases or conditions.  Secondly, although the specification teaches that the disease or condition may be any cancer or cancer-related disorder (pages 230-234), there are no methods or working examples that indicate all possible cancers or tumors are associated with BCMA and can be treated by administration of the “AB3” BCMA binding molecule of claim 1 (other than multiple myeloma). Therefore, the encompassed intended uses of claims 31 and 32 may not necessarily treat all possible diseases and conditions or all possible diseases and conditions associated with the expression of BCMA.  The disclosure in the specification is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  For instance, undue experimentation would be required of the skilled artisan to screen all possible diseases and Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity.  See also In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F.2d 1200, 1212, 18 USPQ2d 1016, 1026 (Fed. Cir.), cert. denied, 502 U.S. 856 (1991).  
Due to the large quantity of experimentation necessary to screen all diseases and conditions for an association with BCMA expression and then treat such by administration of the “AB3” BCMA binding molecule of claim 1; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

(i)	At page 10 of the Response of 11 November 2021, Applicant states that solely to further prosecution, independent claim 1 has been amended to recite the CDR sequences of AB3.  Claims 31 and 32 have been amended to recite in part “a BCMA expressing B-cell malignancy”.  Applicant contends that the Examiner presents that the AB3 antibody is enabled for treating BCMA expressing B-cell malignancies such as multiple myeloma.
	Applicant’s argument and claim amendments have been fully considered but are not found to be persuasive.  Specifically, as set forth at page 6 of the previous Office Action of 11 August 2021 (and reiterated above), the specification is enabling for the “AB3” BCMA binding .  

Conclusion
Claims 25, 31-32, and 45 are rejected.  Claims 1, 15, 29, and 44 are objected.  Claims 5, 9-14, 16-24, 26-28, 30, and 33-34 are allowable.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571) 272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BEB
Art Unit 1647
15 February 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647